      Case 1:20-cv-06933-MKV-SLC Document 13 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RENEE BRYANT,

                                 Plaintiff,
                                                             CIVIL CASE NO. 20 Civ. 6933 (MKV) (SLC)
             -v-
                                                                     ORDER OF SERVICE
 COMMISSIONER OF SOCIAL SECURITY,

                                 Defendant.


SARAH L. CAVE, United States Magistrate Judge:

         Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process … in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). To allow Plaintiff to effect service on

Defendant Commissioner of Social Security through the U.S. Marshals Service, the Clerk of Court

is instructed to fill out a U.S. Marshals Service Process Receipt and Return form (USM-285 form)

for the defendant. The Clerk of Court is further instructed to: (1) mark the box on the USM-285

form labeled “Check for service on U.S.A.”; and (2) issue summonses and deliver to the Marshals

Service all the paperwork necessary for the Marshals Service to effect service upon these

defendants.


Dated:             New York, New York
                   April 9, 2021                                      SO ORDERED
      Case 1:20-cv-06933-MKV-SLC Document 13 Filed 04/09/21 Page 2 of 2




Defendant and Service Address

Commissioner of Social security
c/o Office of the Regional Chief Counsel, Region II Social Security Administration
26 Federal Plaza, Room 3904
New York, New York, 10278-0004




                                                2
